Citation Nr: 1132890	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-15 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for residuals of a left foot fracture.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to an initial compensable rating for degenerative disc disease and degenerative joint disease of the cervical spine.

6. Entitlement to an initial compensable rating for degenerative disc disease and degenerative joint disease of the lumbosacral spine.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. W. 

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.


The claims for increaser cervical and lumbar spine disabilities are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A skin condition, acne keloidalis, claimed as pseudofolliculitis barbae, was manifested in service.

2. Hypertension is not shown.

3. Residuals of a left foot fracture are not shown.

4. A bilateral hearing loss disability as defined by VA is not shown.


CONCLUSIONS OF LAW

1. A skin disability, acne keloidalis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2. Hypertension was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

3. Residuals of a left foot fracture are not shown.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

4. Bilateral hearing loss disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in June 2006 and May 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate ae claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in May 2007 for residuals of a left foot fracture and for bilateral hearing loss.  The VA examinations contains medical history and describes the disabilities in sufficient detail so that the Board's review is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection for hypertension and further development is not required because there is no record of hypertension, or complaints relative thereto, during service.  Further, there is no competent evidence of a current diagnosis of hypertension and the Veteran has testified that only borderline hypertension has been diagnosed.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension and for hearing loss as an organic disease of the nervous system, if either of these disabilities is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 



When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Skin Condition

The service treatment records show that in March 1986 the Veteran complained of lesions on the back of his neck which had been present for more than four weeks with no sign of improvement.  He stated that in early childhood he had similar problems.  In April 1986, on a dermatology consultation the diagnosis was acne keloidalis nuchae and the Veteran was administered injections of steroids.  In April 1988, the Veteran stated that he had hair bumps on his neck and he had been treated with cortisone.

After service in January 1996 the Veteran sought private medical treatment for a rash on the back of his head and neck which had been there for some time.  He stated that he had some injections for it while in service, which reduced the condition for a period of time.  The pertinent findings were multiple papule formations, which appeared to be small keloids, on the back of the scalp in the occipital region.  The diagnosis was keloids of the scalp.

VA records in September 2007 document keloids on the back of the Veteran's neck from folliculitis.  

In July 2009, the Veteran sought private medical treatment for a skin condition on the occipital portion of his neck.  

In May 2011, the Veteran testified that he had been diagnosed with pseudofolliculitis barbae and was being treated for the condition with a medicated lotion by both VA and private physicians.  


The Veteran stated he had the same condition in service and had been treated for it with cortisone.  When asked about the condition, the Veteran stated that he had no problem on his face or beard, but the problem was on the back of his neck. 

Hypertension

The service treatment records are silent as to any manifestation, treatment, or diagnosis for hypertension.  The blood pressure readings recorded in service were: in June 1985, 130/80; in March 1986, 115/86; in August 1986, 124/86; and in April 1992, 136/94.

Since service separation, there is no evidence of a diagnosis of or treatment for hypertension.  In January 1996, the Veteran requested that his blood pressure be checked, because there was a family history of high blood pressure.  At that time his blood pressure reading was 140/88.  He was advised to try to lose weight and to monitor his blood pressure monthly over the next six months because it was at the upper limit of normal.

In May 2011, the Veteran testified that about nine months earlier his doctor had told him he had borderline hypertension.  He was not being treated specifically for high blood pressure, but was monitoring his diet and exercise and checking his blood pressure regularly.  The Veteran stated that he worked at a hospital where he was able to monitor his blood pressure and it was often elevated.
 
Residuals of Left Foot Fracture

The Veteran asserts that he sustained a fracture of his left foot in service.  The service treatment records do reference a left foot injury in April 1992 when a 35 to 40 pound stove was dropped on his feet.  However, X-rays taken at the time did not show any fracture.  While there were indications of a separate left foot condition in service, namely, cellulitis in 1979, which is not addressed herein.  


In addition, service connection has been granted for bilateral plantar fasciitis.

After service separation, the record shows that the Veteran has been treated for bilateral foot pain and symptoms of plantar fasciitis, as well as occasional swelling.  In addition, complaints of pain and swelling in the right foot in particular were noted in 2001 and 2004.  In a medical questionnaire completed in 2008, the Veteran reported an injury to both feet in 1985, when a metal cart fell on his feet.  In September 2010, examination showed swelling of the feet with full range of motion.  The Veteran complained of pain on walking and weight-bearing in the right foot.

On VA examination in April 2007, the Veteran stated that in 1980 while he was on duty, one of his cook cabinets fell and hit his left foot.  X-rays taken at that time showed a questionable fracture.  At present he experienced only the pain of his plantar fasciitis with no additional pain or disability from the historical fracture.  The examiner noted that the fracture appeared to have resolved and the Veteran did not use any assistive devices or shoe inserts for it.  Physical examination and X-rays showed no evidence of foot disability beyond the plantar fasciitis and heel spurs.  In April 2007, X-ray of the left foot was otherwise negative.  The examiner noted that there was a history of a left foot fracture in 1980 without any specific symptoms and no evidence of an old fracture on X-ray.  It was the examiner's opinion that the Veteran's left foot injury was no longer symptomatic and that his current conditions were the result of the conditions noted in service.  The RO sought clarification of this opinion and the examiner stated that the Veteran's bilateral foot pain was due to plantar fasciitis in service.

In May 2011, the Veteran testified that he fractured his left foot in the early 1980s while on field maneuvers when a grill fell on it.  He was in a boot for a week and a half.  He stated that he currently had problems with his foot which were being treated by both VA and his private physician.  At the time of his injury, his feet were X-rayed and bone spurs and plantar fasciitis were found.  The Veteran subsequently submitted a written statement clarifying his testimony at hearing.  He noted that he had said his foot was X-rayed at the time of the injury in service; he apologized for misspeaking and noted that it was, in fact, a later X-ray which showed evidence of an old fracture of the foot.

Hearing Loss Disability

The service treatment records show that the Veteran was provided regular audiometric testing.  Results in service varied from one examination to another.  In October 1983, the Veteran's pure tone threshold levels, in decibels, were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
10
15
20
LEFT
20
10
0
15
20

In August 1988, the pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
10
10
LEFT
25 
15 
5 
15 
5

In July 1990, pure tone threshold levels were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
0
0
0
15
0

In January 1992, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
0
0
0
0
0

After service separation, there is no evidence that the Veteran sought treatment for hearing loss or ever was afforded an audiometric evaluation prior to the filing of his claim.  On VA examination in May 2007, the Veteran stated that his wife thought he had a hearing loss.  He gave a history of military noise exposure from serving in the field artillery and in the infantry and of occupational noise exposure working the dining hall while wearing hearing protection around machinery.  On audiometric testing, the puretone threshold levels, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
10
10
10
15
10

Speech recognition testing scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that audiometric testing showed normal hearing sensitivity across all levels, with no threshold exceeding 20 decibels, and excellent speech recognition abilities in both ears.  

In May 2011, the Veteran stated that he was told the VA examination showed his hearing was normal for VA purposes, but he disagreed with that assessment because of the ringing in his ears.  The Veteran's representative indicated that a future claim of service connection for tinnitus would be filed.  The Veteran's wife testified that she thought her husband was losing his hearing because when she would talk to him and tell him things he didn't seem to hear her or to remember being told them later.  The Veteran reported that he had noise exposure working as a cook feeding troops in combat and in the field artillery.







Analysis

Skin Condition

The Veteran seeks service connection for a skin condition, which he has claimed as "pseudofolliculitis barbae."  Pseudofolliculitis barbae is "a condition resembling folliculitis, involving the bearded region and the usual cause is ingrowth of the hair."  See Dorland's Illustrated Medical Dictionary 1565 (31st ed., 2007) (Dorland's).  Folliculitis is inflammation of a follicle or follicles; usually referring to hair follicles.  Dorland's at 735.  

There is no evidence of record showing a diagnosis of pseudofolliculitis barbae either in service or since service, other than the Veteran's reference at hearing to not being able to shave normally.  

However, there is evidence, both in the service treatment records and in private and VA treatment records since service separation, showing that the Veteran has a related skin condition acne keloidalis, that is, the development of persistent hard follicular plaques along the posterior hairline of the scalp that fuse to form a thick, sclerotic, hypertrophic pseudokeloidal band extending across the occiput, which is also known as keloidalis folliculitis.  See Dorland's at 18.  The addition of the word "nuchae" to the diagnosis refers to acne keloidalis occurring specifically on the neck.  The Veteran was treated for acne keloidalis nuchae in service and has been diagnosed with that condition, also referred to by a VA physician as folliculitis, since service separation.  The Veteran's testimony regarding his treatment in service with cortisone injections is consistent with the treatment received for acne keloidalis.  In addition, he testified that his problem was in the back of his neck, not on his face or beard.

What constitutes a claim cannot be limited by a Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


In light of the Veteran's testimony at hearing and his statements to physicians since service separation, the Board interprets the claim of service connection for pseudofolliculitis barbae as referring instead to the demonstrated condition of acne keloidalis.  This interpretation is reasonable in light of the evidence developed in processing the claim, namely the diagnosis of this condition both in service and since service, the Veteran's testimony, and the fact that the condition named by the Veteran and that shown by the evidence are related and that acne keloidalis is sometimes referred to as folliculitis.

Having determined that the claim is one for service connection of the skin condition, acne keloidalis, the record shows that the disability was shown in service and since service separation with the same symptoms in the same area and the Veteran has provided competent lay evidence of continued symptomatology.  The elements of service connection are thus met and service connection for acne keloidalis is granted. 

Hypertension

While the Veteran has asserted that he has borderline hypertension and there is some evidence of occasional elevated blood pressure readings, the record does not show a diagnosis of hypertension.  Without a demonstrated current disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran is competent to provide evidence of facts of which he has personal knowledge, there is no evidence to show that he has any medical training or expertise which would render him competent to provide medical evidence of a diagnosis of hypertension.  And hypertension is not a condition which has been found capable of establishment by lay evidence.  Therefore, competent medical evidence of a diagnosis of hypertension and a connection between such diagnosis and the Veteran's service is required.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Here, there is no such competent medical evidence.

As a result, the preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left Foot Fracture

Although there is evidence of an injury to the Veteran's left foot in service, it is unclear from the service treatment records whether a fracture occurred.  Current X-rays showed no evidence of an old fracture of the left foot and VA examination showed that there were no current symptoms or residuals.  The only evidence suggesting any current residuals of left foot fracture was the Veteran's testimony at hearing that he has foot pain for which he has been treated.

A review of the medical records since service separation, both private and VA, reveal no evidence of treatment for the left foot as distinct from the condition of bilateral plantar fasciitis and bone spurs for which service connection is in effect.  There is evidence of treatment for multiple incidents of right foot pain.  Also, the VA examination of May 2007 noted no evidence of any residuals with the condition being described as asymptomatic.  The Veteran's foot pain was instead linked to the diagnosis of plantar fasciitis.

While the Veteran is considered competent to testify to symptoms he has experienced, he is not shown to have the requisite medical training or expertise to render a diagnosis.  And residuals of fracture  have not been determined to be capable of establishment through lay evidence alone.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge, but not to prove or diagnose a particular injury or illness.).   



Therefore, competent medical evidence of fracture residuals is required.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

In this case there is no such competent medical evidence.  Rather the competent medical evidence is against the existence of such residuals.  The VA examiner is competent to render a diagnosis and expert medical opinion and he has attributed the Veteran's left foot pain to bilateral plantar fasciitis.  This conclusion is supported by the other medical evidence of record.  

In light of the evidence which shows no current disability of the left foot or residuals of left foot fracture, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

Hearing Loss Disability

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Despite the subjective perception of the Veteran and his wife that the Veteran has lost some hearing acuity, hearing loss disability as defined by VA regulation has not been demonstrated.  On May 2007 VA examination, none of the threshold levels exceeded 20 decibels, which is within normal range.  Speech recognition scores were 96 and 100.  


Even during service, the audiometric testing which demonstrated the greatest loss of hearing acuity, in August 1988, did not demonstrate a hearing loss disability by VA standards.

While the Veteran and his wife are competent as laypersons to testify as to their perceptions, they are not shown to have the requisite specialized knowledge or training to diagnose a hearing loss disability for VA purposes.  And hearing loss disability is not a disability which has been determined to be capable of establishment through lay evidence alone.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).   Therefore, competent medical evidence of a diagnosed hearing loss disability is required.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

In this case, there is no such evidence and without evidence of a disability shown during the appeal period, there can be no basis for service connection.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.385.


ORDER

Service connection for a skin condition, acne keloidalis, is granted.

Service connection for hypertension is denied.

Service connection for residuals of left foot fracture is denied.

Service connection for a bilateral hearing loss disability is denied.


REMAND

The Veteran was afforded a VA examination in May 2007 which diagnosed degenerative disc disease and degenerative joint disease of the cervical and lumbar spine.  At that time, the diagnosis was based on X-ray evidence and no restriction of range of motion.  In May 2011, the Veteran testified that his condition had worsened  and that he now experienced painful and restricted motion of the back and neck.

In addition, the Veteran's post-service private treatment shows continued complaints of neck and back pain, as well as radiating symptoms in the upper and lower extremities.  In July 2008, the Veteran was afforded EMG nerve conduction studies which showed possible radiculopathy in the lower extremities.  Inasmuch as the Veteran seeks an increased disability rating, the focus of which is an understanding of the Veteran's current disability picture, an additional VA examination of the cervical and lumbar spine is warranted. 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment of the cervical and lumbar segments of the spine, including any neurological manifestations.  

A copy of the Veteran's file should be available to the examiner for review.

2. On completion of the foregoing, the claims should be adjudicated.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


